DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s filing on 3/4/21.  The remark, page 5, filed therein has overcome the previous double patenting rejection U.S 10,231,725.  Therefore, the double patenting rejection now has been withdrawn.
	Claims 29-40 are allowed.



This application is in condition for allowance except for the presence of claims 19,20,22-26, 28 directed to invention non-elected without traversed on 11/23/20.  Accordingly, claims 19,20,22-26, 28 have  been cancelled.


The following is an examiner’s statement of reasons for allowance: Claim 29 has not been rejected using prior arts (previously cited on 1/6/21) because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a suture extending transversely through an anchor; and a delivery rod received in the anchor through an opening in the proximal end of the anchor; wherein the delivery rod is movable inside the anchor to a first delivery position in which the delivery rod blocks the suture from entering a suture cleat while permitting the suture to slide through the anchor through a suture eyelet, and wherein the delivery rod is further movable inside the anchor from the first delivery position to a second delivery position in which the delivery rod no longer blocks the suture from entering the suture cleat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771